UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 17, 2012 BOOKS-A-MILLION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-20664 63-0798460 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 402 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices, including zip code) (205) 942-3737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On July 17, 2012, Books-A-Million, Inc. (the “Company”) issued a press release announcing the withdrawal of the non-binding proposal (the “Proposal”) dated April 28, 2012 submitted by Clyde B. Anderson, its Executive Chairman, on behalf of the Anderson family to acquire all of the outstanding shares of the common stock of the Company not already owned by the Anderson family.The receipt of the Proposal was previously reported in the Company’s Current Report on Form 8-K filed on April 30, 2012.The Company’s press release announcing the withdrawal of the Proposal is attached to this report as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibit Press Release dated July 17, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOOKS-A-MILLION, INC. By: /s/ Terrance G. Finley Terrance G. Finley Chief Executive Officer and President Dated: July 18, 2012
